LAMAR WARREN, Circuit Judge.
This matter came on to be heard pursuant to an application for a preliminary injunction seeking to require that defendant, Miami Herald Publishing Company, publish a political advertisement. At the outset, defendant moved to dismiss on the basis of Approved Personnel v. Tribune Company, 177 So. 2d 704 (1st Fla. App. 1965).
The court took that motion under advisement and proceeded to hear the testimony presented by petitioners in support of their request for a preliminary injunction. At the close of such testimony, the court determined that there was no basis for granting the relief requested and determined that the matter should be dismissed in accordance with the doctrine of Approved Personnel, supra. See also 58 Am. Jur. 2d, Newspapers, Periodicals, Etc. §21.
Accordingly, it is ordered and adjudged that this matter be dismissed with prejudice an<j petitioners shall go hence without day.